--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


EXECUTIVE SEPARATION AGREEMENT AND RELEASE


THIS EXECUTIVE SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered
into effective as of the Effective Date (as defined in Section 8) by and between
James Daniel Dellinger (“Executive”) and Reliant Bancorp, Inc., a Tennessee
corporation (“Company”). Company and Executive are referred to collectively
herein as the “Parties,” and each of Company and Executive is referred to herein
individually as a “Party.”


WHEREAS, the Parties desire to enter into this Agreement in order to set forth
in writing certain mutually beneficial understandings and agreements relative to
the cessation of Executive’s employment with Company and Reliant Bank.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Parties agree as follows:


1.          Termination of Employment. The Parties acknowledge and agree that
Executive’s employment with Company and Reliant Bank ended effective as of the
close of business on May 26, 2020 (the “Separation Date”), upon Executive’s
resignation from employment with Company and Reliant Bank. Executive has
performed and will perform no work for or on behalf of Company or Reliant Bank,
or any of their respective subsidiaries or affiliates, after the Separation
Date.


2.          Compensation Through Separation Date. Company will pay to Executive
all salary and wages earned by Executive through and including the Separation
Date, less customary and applicable payroll deductions, in accordance with
Company’s normal payroll practices. To the extent Executive desires to seek
reimbursement for employment-related expenses, any requests for reimbursement,
along with appropriate supporting documentation, must be submitted to Company on
or before June 5, 2020. Any such employment-related expenses determined by
Company to be appropriate for reimbursement in accordance with Company’s
policies and procedures for the reimbursement of expenses will be reimbursed to
Executive in accordance with Company’s standard policies and procedures for
expense reimbursement. Executive acknowledges and agrees that, upon receipt of
the payments described in this Section 2, Executive will have received all
salary, wages, reimbursements, incentive payments, and other benefits to which
he is entitled as a result of his employment with Company and Reliant Bank.


3.          Health Plan Benefits. Executive will be eligible to participate
through May 31, 2020, in all group health benefit plans in which Executive was
enrolled through Company or Reliant Bank on the Separation Date. As of June 1,
2020, Executive will be eligible for continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) under any group
health benefit plans in which Executive was enrolled through Company or Reliant
Bank on the Separation Date. Executive will be provided with all legally
required notices of his rights and obligations pursuant to COBRA. If Executive
timely elects COBRA continuation coverage, Company will pay on Executive’s
behalf the monthly or other premium for such coverage for Executive and his
dependents until the earliest of (a) June 30, 2021, (b) the date Executive is no
longer eligible for COBRA continuation coverage, and (c) the date on which
Executive becomes eligible to receive substantially similar health insurance
coverage through another employer (notice of which eligibility Executive shall
promptly give to Company).


4.          Severance Pay; Other Consideration. In consideration for this
Agreement, Company agrees to provide Executive the following additional
compensation and benefits, including compensation and/or benefits over and above
what Executive would otherwise be entitled to receive:



--------------------------------------------------------------------------------


(a)          Company will pay to Executive the sum of $21,250 (the “Transition
Pay”), the same to be payable in one lump sum payment on the first regularly
scheduled payday following the Effective Date (as defined in Section 8) of this
Agreement. The Transition Pay will be designated as wages and subject to
applicable withholding.


(b)          Company will pay to Executive, as severance, the sum of $255,000
(the “Severance Pay”), the same to be payable bi-monthly in 24 equal
installments of $10,625 over the course of the 12-month period immediately
following the Effective Date (as defined in Section 8) of this Agreement and
otherwise in accordance with Company’s normal payroll practices. The Severance
Pay will be designated as wages and subject to applicable withholding, and a
Form W-2 will be issued by Company to Executive for each calendar year in which
Executive receives payment of the Severance Pay. Payment of the Severance Pay by
Company will commence on the first regularly scheduled payday following the
Effective Date (as defined in Section 8) of this Agreement.


(c)          The restricted stock and restricted stock units previously awarded
to Executive and identified on Schedule I to this Agreement, which as of the
Separation Date were not by their terms vested, will vest, or shall be deemed to
have vested, in full as of the Separation Date in accordance with action of the
compensation committee of Company’s board of directors taken prior to the
Separation Date.


Executive shall not be required to perform any work in order to receive the
compensation and benefits provided for in this Section 4, except that, during
the period of time Executive is receiving Severance Pay, Executive is expected
to, and will, provide any cooperation and assistance reasonably requested by
Company to transition his work and responsibilities.


5.          Return of Property. Executive shall deliver to Company or Reliant
Bank, as soon as reasonably practicable (but in no event later than three
calendar days) following Executive’s execution of this Agreement, all property
of Company or Reliant Bank in the possession or under the control of Executive,
including vehicles, keys, equipment, laptops, iPads, phones, or other electronic
devices, and all data and documents in any form pertaining to Company’s or
Reliant Bank’s (or their respective subsidiaries’ or affiliates’) business,
operations, personnel, or customers. Executive agrees that all originals and
copies of such data and documents shall be returned to Company or Reliant Bank
and no copies (electronic, printed, or otherwise) of any such data or documents
shall be retained by Executive.


6.          Waiver and Release of Claims.


(a)          Release of Claims. Executive, for and on behalf of himself and his
assigns, heirs, beneficiaries, executors, administrators, and legal and personal
representatives, hereby acknowledges full and complete satisfaction, waives, and
releases and forever discharges Company and Reliant Bank and their respective
parent companies, affiliates, and subsidiaries, and the past and present
officers, directors, members, managers, partners, employees, trustees,
administrators, and other officials of Company and Reliant Bank and their
respective parent companies, affiliates, and subsidiaries, and the heirs,
beneficiaries, executors, administrators, legal and personal representatives,
successors, and assigns, of all of the foregoing persons or anyone claiming by,
through, under, or on behalf of any of them (hereinafter collectively the
“Released Parties”), for and from, any and all claims, demands, actions and
causes of action, in law or in equity, suits, liabilities, losses, costs, and
expenses, known or unknown, suspected or unsuspected, that Executive has or may
have arising out of, or in any way connected with, the events, occurrences,
affairs, and transactions between Executive and the Released Parties at any time
prior to and as of the date Executive executes this Agreement, known or unknown,
and whether or not asserted before the date Executive executes this Agreement,
including without limitation all claims for discrimination, retaliation,
wrongful termination, constructive discharge, interference with rights, wrongful
demotion, breach of express or implied contract (including without limitation
claims for breach of any employment agreement with Company or Reliant Bank),
breach of implied covenant of good faith and fair dealing, promissory estoppel
or reliance, harassment, fraud, misrepresentation, intentional or negligent
infliction of emotional distress, reimbursement of expenses, reimbursement of
medical expenditures, violation of civil rights, defamation, conspiracy,
severance pay, denial of pension benefits, and/or any remedy, payment, benefit,
or obligation of Company or Reliant Bank set forth in any employment agreement
with Company or Reliant Bank. This general and universal release includes, but
is not limited to, claims under the United States or any state constitution, 42
U.S.C. § 1983, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e,
et seq., as amended, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, as amended, the Employee Retirement Income
Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001, et seq., as amended, the
Americans with Disabilities Act of 1990, 29 U.S.C. §§ 12101 to 12213, as
amended, the Rehabilitation Act of 1973, 29 U.S.C. §§ 791, et seq., as amended,
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., as amended,
the Fair Labor Standards Act, 29 U.S.C. §§ 1001, et seq., the Equal Pay Act of
1963, 29 U.S.C. §§ 206(d), the Occupational Safety and Health Act, as amended,
the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, the
Immigration Reform and Control Act, as amended, the Workers’ Adjustment and
Retraining Notification Act, as amended, the Sarbanes-Oxley Act of 2002, the
False Claims Act, the Tennessee Human Rights Act, the Tennessee Public
Protection Act, and any other local, state, or federal law, rule, regulation, or
ordinance, public policy, express or implied contract, tort, or common law. This
release includes all claims arising out of Executive’s employment by Company
and/or Reliant Bank, and/or the termination thereof, including without
limitation claims arising out of or under the Employment Agreement between
Company and Executive dated April 15, 2018 (the “Employment Agreement”).
Executive understands and agrees that this release is intended to be interpreted
and to apply as broadly as permitted under law, provided that, notwithstanding
the foregoing, this paragraph expressly does not include a release of any claims
that cannot be released hereunder by law. Executive understands and agrees that
the released claims include not only claims presently known but also include all
unknown or unanticipated claims, demands, actions and causes of action, suits,
liabilities, losses, costs, expenses, and rights of every kind and character
that would otherwise come within the scope of the released claims, as described
herein. Executive understands that Executive may hereafter discover facts
different from what he now believes to be true, which, if known, could have
materially affected this Agreement, but Executive nevertheless waives any
claims, demands, actions and causes of action, suits, liabilities, losses,
costs, expenses, and rights based on different or additional facts subsequently
discovered.


2

--------------------------------------------------------------------------------


(b)          Executive Acknowledgements. Executive acknowledges and agrees that
(i) Executive is not owed any wages, compensation, or benefits by the Released
Parties, other than as set forth in this Agreement; (ii) the Released Parties
have not in any way interfered with Executive’s right to take any leave which he
may have been entitled by law to take; (iii) Executive has reported any and all
workplace injuries that he has incurred or suffered to date; and (iv) Executive
is not aware of any potentially illegal conduct or practice on the part of the
Released Parties as of the date of his execution of this Agreement.


(c)          No Pending or Unasserted Claims. Executive represents that he has
no pending lawsuits, charges, or other claims of any nature whatsoever against
the Released Parties in any state or federal court, or before any agency or
other administrative or regulatory body. Further, Executive agrees, to the
fullest extent permitted by law, not to assert, institute, or bring any claims,
charges, or other legal proceedings against the Released Parties in any forum,
based on any events, occurrences, affairs, or transactions, whether known or
unknown, occurring prior to the date of Executive’s execution of this Agreement,
including without limitation any events, occurrences, affairs, or transactions
related to Executive’s employment with Company or Reliant Bank or the cessation
of that employment, or pertaining to or arising from or out of the Employment
Agreement. Executive further agrees that he will “opt out” of, or not “opt in”
to, any class action in which any of the Released Parties are named, or has been
named, as a defendant. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to prevent Executive from making a report to, or filing a
charge with, any government law enforcement, regulatory, or administrative
agency, including the U.S. Securities and Exchange Commission (the “SEC”), the
U.S. Equal Employment Opportunity Commission (the “EEOC”), and the National
Labor Relations Board (the “NLRB”), or participating in an investigation
conducted by any such agency.


3

--------------------------------------------------------------------------------


7.          Social Media and Non-Disparagement. Executive agrees to revise his
employment status on social media, including LinkedIn and other social media
sites, as soon as reasonably practicable (but in no event later than three
calendar days) following the date Executive executes this Agreement, if Company
or Reliant Bank is identified as an employer. Executive agrees not to, and that
he will direct his immediate family members not to, make any statements or take
any actions, at any time, whether now or in the future, in any form or format,
including on social media, that can be construed by a reasonable person to be in
any way derogatory, disparaging, or negative about Company or Reliant Bank or
their respective parent companies, affiliates, or subsidiaries, or any of the
officers, directors, members, managers, partners, employees, trustees,
administrators, officials, agents, successors, or assigns of Company or Reliant
Bank or their respective parent companies, affiliates, or subsidiaries, either
individually or in their official capacities. Members of the executive
management team of Company and Reliant Bank who are aware of the circumstances
of Executive’s departure will not make any disparaging statements about
Executive. It is understood and agreed that this Section 7 is not to be
construed as preventing or restricting Executive, on the one hand, or Company or
Reliant Bank, on the other, from affirmatively reporting possible unlawful
activity to the SEC, the EEOC, the NLRB, or any other governmental or regulatory
agency, or from providing truthful information and testimony in any
investigation or legal proceeding conducted by any such agency. It is further
understood and agreed that this Section 7 is not intended to, and will not be
enforced so as to, unlawfully limit or infringe upon any rights of Executive
under applicable law.


8.          Age Discrimination Claim Release Notices; Effective Date. Executive
understands and acknowledges that he has been offered a period of up to 21 days
after receipt of this Agreement (the “Consideration Period”) to decide whether
to sign this Agreement, although he may sign this Agreement prior to the
expiration of the Consideration Period if he wishes. Based on the date of
presentation of this Agreement, Executive must sign and return this Agreement to
Mindy Logan, Reliant Bank’s Human Resources Director, on or before June 16,
2020. With respect to any claims which Executive may have under the Age
Discrimination in Employment Act (“ADEA Claims”), Executive further understands
and acknowledges that, under federal law, he has the right to revoke this
Agreement as its relates to his release of ADEA Claims, provided that notice of
revocation must be communicated to Mindy Logan, Reliant Bank’s Human Resources
Director, in writing within seven days following the date Executive executes
this Agreement (the “Revocation Period”). Should Executive not exercise his
right to revoke his release of ADEA Claims during the Revocation Period, on the
seventh day following Executive’s delivery of this Agreement, signed by him, to
Company, the release of ADEA Claims under this Agreement shall be held in full
force and effect, and each Party shall be obligated to comply with its
requirements. Assuming no revocation, the effective date of this Agreement (the
“Effective Date”) shall be the eighth day following Executive’s execution of
this Agreement. In the event Executive exercises his right to revoke his release
of ADEA Claims within the Revocation Period in compliance with the above
requirements, this Agreement and the offer contained in this Agreement shall be
null and void in all respects. Executive acknowledges that he has been advised
to consult with an attorney prior to signing this Agreement, that he has in no
way been discouraged from consulting with an attorney, and that he has in fact
reviewed this Agreement and understands and willingly agrees to all terms set
forth herein.


4

--------------------------------------------------------------------------------


9.           Resignation of Officer and Director Positions. Effective as of the
Separation Date, Executive resigns from any and all officer and director
positions with Company or Reliant Bank, or any of their respective subsidiaries
or affiliates, which Executive held immedicably prior to the Separation Date.


10.          No Reemployment. Executive agrees that, by signing this Agreement,
he relinquishes any right to employment or reemployment with Company or Reliant
Bank or any of the other Released Parties. Executive agrees that he will not
seek, apply for, accept, or otherwise pursue employment with Company or Reliant
Bank or any of the other Released Parties and acknowledges that, if he reapplies
for or seeks employment with Company or Reliant Bank or any of the other
Released Parties, Company’s, Reliant Bank’s, or any of the other Released
Parties’ refusal to hire Executive based on this Section 10 shall provide a
complete defense to any claims arising from Executive’s attempt to obtain
employment.


11.          Future Employment. Company acknowledges that Executive shall be
specifically permitted to work for or with, consult for, or otherwise be
affiliated with or be employed by any bank or other financial institution,
whether now in existence or to be established, during the 12-month period
immediately following the Effective Date and remain entitled to receive (a) all
Severance Pay due under this Agreement, as described above in Section 4(b), and
(b) the COBRA continuation coverage benefit described above in Section 3.
Company agrees that Section 8(c) (New Financial Institution) of the Employment
Agreement shall be null and void. Executive and Company agree that the remaining
provisions of Section 8 of the Employment Agreement shall continue in full force
and effect.


12.          Disclaimer of Liability. Executive acknowledges that neither the
presentation of the offer set forth in this Agreement, nor the payment of the
sums or the provision of the benefits described herein, constitutes or shall be
construed as an admission of breach of contractual obligations or any acts of
discrimination, harassment, retaliation, misconduct, negligence, violation of
state or federal wage and hour laws, or any unlawful conduct whatsoever by
Company, Reliant Bank, or any of the other Released Parties against Executive or
any other person, and Company specifically disclaims any liability and denies
any unlawful conduct whatsoever against Executive or any other person, on the
part of itself or any of the other Released Parties.


13.          Clawback. Notwithstanding anything in this Agreement to the
contrary, Company, or its respective successors or assigns, retains the legal
right to demand the return of any payments made to Executive under this
Agreement, or cease making future payments to Executive under this Agreement,
(a) as may be required by applicable law, rule, or regulation or by any federal
or state regulator of Company or Reliant Bank or (b) in the event Executive
breaches the terms of this Agreement or the terms of the Employment Agreement,
including without limitation any confidentially or non-solicitation provisions
contained in the Employment Agreement.


14.          Section 409A. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply to all payments and benefits
provided under this Agreement by Company to Executive:


(a)          The payment, or commencement of a series of payments, hereunder of
any non-qualified deferred compensation (within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended) upon a
termination of employment shall be delayed until such time as Executive has also
undergone a separation from service (for purposes of Section 409A), at which
time such non-qualified deferred compensation (calculated as of the date of
Executive’s termination of employment) shall be paid (or commence to be paid) to
Executive as set forth in this Agreement as if Executive had undergone such
termination of employment (under the same circumstances) on the date of
Executive’s ultimate separation from service.


5

--------------------------------------------------------------------------------


(b)          It is the Parties’ intention that the payments, benefits, and
entitlements to which Executive could become entitled in connection with this
Agreement be exempt from or comply with Section 409A and the regulations and
other guidance promulgated thereunder and, accordingly, this Agreement will be
interpreted to be consistent with such intent.


(c)          While the payments and benefits provided for hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall Company or Reliant Bank be liable for
any additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A or any damages for failing to comply with Section 409A
(other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A).


(d)          No deferred compensation payments provided for under this Agreement
shall be accelerated to Executive.


(e)          Any installment payments provided for in this Agreement shall be
treated as separate payments for purposes of Section 409A.


15.          Severability of Provisions. Should any agency or court of competent
jurisdiction determine that any term or provision of this Agreement is
unenforceable, the Parties agree that such term or provision shall be deemed to
be deleted as though it had never been a part of this Agreement, and the
validity, legality, and enforceability of the remaining terms and provisions of
this Agreement shall not be in any way affected or imperiled thereby.


16.          Complete Defense and Indemnification. Executive acknowledges and
agrees that this Agreement may be used by Company and the other Released Parties
as a complete defense to any past, present, or future claim or entitlement which
Executive has against Company or the other Released Parties for or on account of
any matter or thing whatsoever arising out of Executive’s employment with or
separation from Company and Reliant Bank. Executive also agrees to indemnify
Company for any and all damages, liabilities, costs, fees, and expenses
(including without limitation attorneys’ fees and court costs) which may be
incurred in defending or prosecuting claims arising out of or caused by
Executive’s breach of this Agreement.


17.          Assignment. Company may assign this Agreement and its rights
hereunder, and may delegate its duties and obligations under this Agreement, in
each case without the consent of Executive. This Agreement is a personal
contract, and neither this Agreement nor the rights, interest, duties, or
obligations of Executive hereunder may be assigned or delegated by Executive.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, beneficiaries,
executors, administrators, legal and personal representatives, successors, and
permitted assigns.


18.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to or the
application of conflict of law principles.


6

--------------------------------------------------------------------------------


19.          Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by each of the Parties. Any waiver of any provision of this
Agreement must be set forth in a written instrument signed by the Party granting
such waiver.


20.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to constitute an original, but all of which together
shall constitute one and the same instrument. A facsimile or other electronic
copy of a signature page to this Agreement shall be deemed to be, and shall have
the same force and effect as, an original signature page.




(Remainder of Page Intentionally Blank)


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have voluntarily executed this Agreement, and,
by executing this Agreement, each Party stipulates, agrees, represents, and
warrants as follows:


(i)          that the terms of this Agreement are reasonable;


(ii)          that the person executing this Agreement has carefully read and
understands all of the provisions of this Agreement and is voluntarily entering
into this Agreement;


(iii)          that the person executing this Agreement will not challenge or
contest in any way the capacity or authority of any Party hereto to enter into
this Agreement;


(iv)          that the person executing this Agreement has the necessary and
appropriate authority and capacity to execute this Agreement and to make this
Agreement fully binding upon and enforceable against himself/herself or the
entity that he/she represents; and


(v)          that such Party has not relied upon any representations or promises
in executing this Agreement other than those expressly set forth in this
Agreement.


PLEASE READ CAREFULLY
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS



 
RELIANT BANCORP, INC.
     
/s/ James Daniel Dellinger
By:
/s/ DeVan Ard, Jr.
James Daniel Dellinger
 
DeVan Ard, Jr.
   
Chairman, President, and CEO
Date: June 1, 2020
     
Date: June 1, 2020





(Signature Page to Executive Separation Agreement and Release)



--------------------------------------------------------------------------------


SCHEDULE I


1,000 shares of restricted common stock of Company awarded under Restricted
Shares Award Agreement dated July 31, 2017


2,000 shares of restricted common stock of Company awarded under Restricted
Shares Award Agreement dated July 24, 2018


2,000 restricted stock units awarded under Restricted Stock Unit Agreement dated
July 23, 2019




Schedule I



--------------------------------------------------------------------------------